                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE


                                                       :
KATHLEEN KRUPINSKY-ARNOLD,
                                                       : CIVIL ACTION NO. 1:17-cv-585-PB
                                                       :
                       Plaintiff,
                                                       :
                                                       :
        v.
                                                       :
                                                       :
EDWARD D. JONES & COMPANY, LP, et al.,
                                                       :
                                                       :
                       Defendants.
                                                       :


                    STIPULATION OF DISMISSAL WITH PREJUDICE
        Pursuant to Fed.R.Civ.P. Rule 41(a)(1), the parties to this action, by and through their

attorneys, hereby stipulate to the dismissal of the Complaint with prejudice and without costs or

attorney’s fees, with all rights of appeal being waived.


Respectfully submitted,                         Respectfully submitted,

Attorney for Plaintiff Kathleen Krupinsky-      Attorneys for Defendants Edward D. Jones
                                                & Company, LP and Michael Muise,
Arnold,


__/s/ John P.Sherman__________________          /s/ Elizabeth M. Lacombe
John P. Sherman (Bar No. 12536)                 Elizabeth M. Lacombe (#19921)
Sherma Law PLLC                                 Duane Morris LLP
111 Bow Street, Unit 2                          100 Pearl Street, Suite 1415
                                                Hartford, CT 06103
Portsmouth, NH 03801
                                                (215) 979-1577 (phone)
(603)570-4837                                   emlacombe@duanemorris.com
jsherman@johnshermanlaw.com

Date: November 26, 2018




DM2\9441163.1
